Voto particular disidente emitido por el
Juez Asociado Se-ñor Kolthoff Caraballo,
a quien se le une la Jueza Aso-ciada Señora Pabón Charneco.
Disiento del curso de acción de este Tribunal, pues estoy convencido de que el recurso que nos fuera presentado es perfectamente certificable. Según el texto del Art. 3.002 de la Ley Núm. 201-2003, según enmendada, 4 LPRAsec. 24s —en cuanto al recurso de certificación intrajurisdiccio-nal — , se dispone que:
(e) Mediante auto de certificación, a ser expedido discrecio-nalmente, motu proprio, o a solicitud de parte, podrá traer inmediatamente ante sí para considerar y resolver cualquier asunto pendiente ante el Tribunal de Apelaciones cuando se plantee la existencia de un conflicto entre decisiones previas del Tribunal de Apelaciones, se planteen cuestiones noveles de derecho, o se planteen cuestiones de alto interés público que incluyan cualquier cuestión constitucional sustancial al am-paro de la Constitución del Estado Libre Asociado de Puerto Rico o de la Constitución de Estados Unidos. (Enfasis suplido).
Nótese que, para que este Tribunal pueda expedir el recurso de certificación se requiere que el asunto en con-*831troversia plantee cuestiones noveles de derecho o se plan-teen cuestiones que incluyan cualquier cuestión constitucio-nal sustancial al amparo de la Constitución del Estado Libre Asociado de Puerto Rico o de la Constitución de Esta-dos Unidos. Dado que el asunto en controversia es si la ne-gativa del Secretario de Justicia de defender una ley apro-bada por la Asamblea Legislativa viola los principios de separación de poderes dispuestos en la Constitución del Es-tado Libre Asociado de Puerto Rico, resulta innegable que el asunto ante nuestra consideración es uno de alto interés público sobre una cuestión constitucional sustancial. Ade-más, este Tribunal no se ha expresado sobre si el Secretario de Justicia tiene el deber ministerial de defender la política pública del Estado ante un ataque de constitucionalidad.
Ahora bien, el mero cumplimiento de estos requisitos no obliga al Tribunal a expedir toda solicitud de certificación ante su consideración. Sin embargo, son las características particulares del caso que nos ocupa las que hacen de este uno perfectamente certificable. Es decir, ciertamente este caso presenta una cuestión novel en cuanto si el Secretario de Justicia está obligado por un deber ministerial a defender en los tribunales la política pública creada por la Asam-blea Legislativa. Si bien el caso que hoy se nos presenta está ante la consideración del Tribunal de Primera Instancia, de-bemos tener presente que la vista evidenciaría podría resul-tar innecesaria, toda vez que lo que se nos precisa aclarar es una cuestión estrictamente de derecho. Además, no pode-mos ignorar que en la actualidad los actos del Secretario de Justicia tienen un efecto directo en el posible resultado so-bre un caso pendiente en el Tribunal del Circuito de Apela-ciones de Boston, en cual la política pública del País se en-cuentra bajo ataque y sin representación legal. Esto sin duda alguna añade un grado de premura a la controversia planteada por los peticionarios, ya que nada impide que en cualquier momento el Tribunal federal pueda disponer de la controversia ante su consideración.